Case 8:19-bk-08638-CPM     Doc 290-1        Filed 07/13/20   Page 1 of 5




                            Larry S. Hyman,
                Chapter 7 Trustee of The Producers, Inc.
                                 C/O
                          Fox Rothschild LLP.,
                         One Biscayne Tower
                  2 South Biscayne Blvd., Suite 2750
                            Miami FL 33131




                             Prepared By:




                          Jeffrey M. Gabriel
                               Saw.com
                           37 South Street
                       Northborough, MA 01532




                       EXHIBIT 1
             Case 8:19-bk-08638-CPM               Doc 290-1         Filed 07/13/20        Page 2 of 5




Introduction:

Thank you for considering Saw.com, and myself to assist in selling, pricing, and reviewing the domains in the The
Producer’s portfolio.

After an informative phone call with Atty. Elgidely, and Mr. Hyman I have had the opportunity to understand the
underlying situation at hand, and the long term and short-term goals of the The Producer’s portfolio. This proposal
will provide a summary of strategic initiatives along with the costs to do so that will extract immediate, short term,
and long-term revenue opportunities and cost savings within the portfolio.

In no particular order are the initiatives that with Mr. Hyman’s and The Producer’s cooperation we can implement
or optimize to increase, exceed, or meet the revenue targets within a reasonable timeframe set out by the court.

If any questions arise or my attendance is required for further meetings please do not hesitate to contact me.



Thank you,



Jeffrey M. Gabriel
CEO – Saw.com
Jeff@Saw.com
+1.508.579.5653




                                              EXHIBIT 1
            Case 8:19-bk-08638-CPM                 Doc 290-1        Filed 07/13/20        Page 3 of 5




About:

Jeffrey M. Gabriel and Amanda Waltz founded Saw.com. The company specializes in domain brokerage, appraisal,
and portfolio management.

Jeffrey M. Gabriel:

Jeffrey M. Gabriel is an expert domain brokerage and building sales teams. Jeffrey most recently co-founded
Saw.com, an industry-leading boutique brokerage specializing in acquiring, selling, and appraising domains.
Previously, Jeffrey was the Vice President of Sales at Uniregistry (recently purchased by Godaddy), one of the
industry-leading domain marketplaces, domain registrar, and monetization platforms on the net.

 In his seven years with Uniregistry, Jeffrey and his team quadrupled sales dollar volume, delivered the highest
average sale price of any marketplace in the industry, and exponentially increased the number of closed
transactions. While at Uniregistry, Jeffrey focused a lot of his time managing the company owner's portfolio, Frank
Schilling. Frank, who recently sold his portfolio to Godaddy.com, owned over 350,000 domain names. One of
Jeffrey's primary responsibilities was managing, creating, and growing revenue yearly from this portfolio by
providing many of the services mentioned below.

Formerly, Jeffrey was the President and Co-Founder of Igloo.com (purchased by BrandIt) and was also a Domain
Broker at Sedo. Jeffrey has contributed to over 350 million dollars in completed transactions while in the industry.
His most notable sales include The Guinness World Record-breaking sale of Sex.com for $13,000,000 USD and the
highest.Org sale ever, Poker.org, for $1,000,000 USD.

Jeffrey most recently has written industry-specific articles for Forbes and CircleID.

Amanda Waltz:

Amanda brings uncommon depth and breadth of experience to her clients, helping to achieve their vision for their
online ventures. When there were few women in the domain industry, Amanda had the vision to recognize the
critical need to reshape the approach to helping clients both divest of and acquire some of the most valuable,
brand-building assets online today. Some of her more visible, high-value sales success on behalf of her clients
include, aw.com, nn.com, league.com, twitch.com, jet.com, step.com, copper.com, chief.com, cafe.com, and many
more. She has previously held key sales and business development positions in travel, management consulting,
and technology events industries.

Summary of Services and Charges:

Sorting/Any other hourly service required:

For this type of consulting, which involves sorting, appraising, pricing, our standard rates are 250 USD per hour. If
we are granted this entire opportunity knowing we will benefit, we will charge 150 USD per hour. This will also
include, if necessary, court appearances or other duties that might arise during our relationship. We were assured
we would be granted access to all of the relevant accounts to extract the historical data to assist in this process.
Due to these assurances, we believe we can complete such tasks in ten hours or less.




                                               EXHIBIT 1
            Case 8:19-bk-08638-CPM                Doc 290-1         Filed 07/13/20         Page 4 of 5




Tier 1: Super Premium Strategy:

Select the most valuable domains in the portfolio and market them for sale to relevant buyers by all standard
communication forms. Create custom for sale landers that would be placed on the domains. This service would
include, but is not limited to: conducting market research, lead generation, writing and sending
nationwide/international press releases, the potential creation of marketing materials, and if safe to do so, the
attendance of relevant industry events. This is the most labor-intensive and takes the most of the organization's
resources. It is also the most costly. This service, which will only be provided on a small percentage of names which
is agreed upon before being placed in Tier 1, would be 15% of the net purchase price or USD 500.00 whichever is
more.

Tier 2: Premium Strategy:

Make sure that each domain is marked for sale, and priced. Ensure that the domains that are for sale are pointed
at the Saw.com landing pages. Each opportunity is collected, assigned, qualified and contacted. As necessary, these
names will be promoted to relevant companies, our network of buyers, and any other time our Brokerage sees the
possibility of a sale. Our instinct is to call the buyer first and spending that time educating buyers and walking them
through the sales process. Due to this strategy, this can become very labor-intensive. We believe that this leads to
shorter sales cycles and higher than average sales prices. We usually charge 15% for this service as well. However,
we are willing to lessen our commission to 12.5% due to the situation or USD 250, whichever is more.

Tier 3: Traffic Domains:

Most domains are sold based on their premium generic value. Others are sold based on the revenue they create
through putting advertisements on the page. When we go to sell domains based on revenue, they can be sold one
at a time, but typically in portfolios ranging from a few hundred to thousands of domains. The statistics of each
domain are provided over a period between six to twelve months. The average of that amount of income is
calculated. The buyer will then make an offer based on taking the average income and multiplying it by a certain
number of months. Traffic-related portfolios depending on quality (in most cases), are sold between 24-48
months. Packaging up domains, bringing them to market, and getting a multiple that exceeds the going rate is not
easy to do considering the current landscape due to the virus. It is possible. We can provide this service for 10% of
the net purchase price.

Tier 4: Liquidation:

Any portfolio of this size will have domains of varying values. Some do not have a premium generic value but have
a traffic value, others have a premium generic value, but have no traffic value, and others have neither. In that
case, the value could be less than the yearly registration fees. The prudent course of action in these circumstances
is to liquidate the domains and, in order to do so, they would be brought to an industry-related auction house. If
they do not sell there, they will be left to expire. More than likely, the revenue generated is more on the side of
yearly renewal savings than the benefits from the sales themselves. In my professional opinion, the average
renewal per domain would be close to nine dollars apiece. If we were to liquidate 100 domains and the client were
to net 1,000 USD from the auctions, they would save 1,000 dollars per year, and profit an additional 1,000 dollars.
We will charge 10% to list and report such sales on auction platforms.




                                              EXHIBIT 1
            Case 8:19-bk-08638-CPM              Doc 290-1        Filed 07/13/20        Page 5 of 5




3rd Party Listing Sites:

Buying and selling domains do not require a license. That means anyone can do it. The majority of the portfolio is
of the .COM extension. .COM is similar to The United States Dollar, where it is accepted or recognized in almost
every economy. There are no restrictions for people outside of the United States to purchase a .COM, to sell a
.COM or to use a .COM. There is a world-wide demand. It is imperative to maximize the client's returns by placing
the portfolio for sale with updated inventory and pricing on the more popular third party domain sales networks.
These networks are connected to other third-party customers in many of the world's major markets and will add to
the possibility of a sale on a 24-hour basis. Adding, pricing, and managing inventory on all third-party sales
platforms and negotiating prices, terms, and handling the transfers of domains would come with a 10% charge of
the amount that is received.




                                             EXHIBIT 1
